Fourth Court of Appeals
                                    San Antonio, Texas
                                          March 18, 2021

                                       No. 04-21-00015-CV

                      Eric PASANISI and Tanganyika Wildlife Safari, Ltd.,
                                        Appellants

                                                 v.

      Mark VANHAM and Klineburger Vanham International Hunting Consultants, LLC.,
                                    Appellees

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-CI-08521
                           Honorable Laura Salinas, Judge Presiding


                                          ORDER
       On January 27, 2021, the reporter’s record was filed. On February 9, 2021, the clerk’s
record was filed. Accordingly, appellants’ brief was due on or before March 11, 2021. See TEX.
R. APP. P. 38.6(a). To date, neither appellants’ brief nor a motion for extension of time to file
appellants’ brief has been filed.

        We, therefore, ORDER appellants to file, on or before April 7, 2021, their appellants’
brief and a written response reasonably explaining (1) their failure to timely file the brief, and (2)
why appellees are not significantly injured by appellants’ failure to timely file their brief. If
appellants fail to file their brief and the written explanation by the date ordered, this appeal will
be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a) (authorizing appellate courts
to dismiss an appeal for want of prosecution when an appellant fails to timely file a brief); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if an appellant fails to comply with a
court order).


                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of March, 2021.
___________________________________
MICHAEL A. CRUZ, Clerk of Court